IN THE MATTER OF THE STRIKING OF NAMES OF MEMBERS OF THE OKLAHOMA BAR ASSOCIATION



    

	
    
	


		Skip to Main Content
		Accessibility Statement
	




Help
Contact Us




e-payments
Careers











Home
Courts
Decisions
Programs
News
Legal Research
Court Records
Quick Links





OSCN Found Document:IN THE MATTER OF THE STRIKING OF NAMES OF MEMBERS OF THE OKLAHOMA BAR ASSOCIATION

					

				
  



				



						Previous Case

						Top Of Index

						This Point in Index

						Citationize

						Next Case

						Print Only




IN THE MATTER OF THE STRIKING OF NAMES OF MEMBERS OF THE OKLAHOMA BAR ASSOCIATION2019 OK 44Case Number: SCBD-6660Decided: 06/17/2019THE SUPREME COURT OF THE STATE OF OKLAHOMA
Cite as: 2019 OK 44, __ P.3d __

FOR PUBLICATION IN OBJ ONLY. NOT FOR OFFICIAL PUBLICATION.



IN THE MATTER OF THE STRIKING OF NAMES OF MEMBERS OF THE OKLAHOMA BAR ASSOCIATION FOR NONCOMPLIANCE WITH MANDATORY CONTINUING LEGAL EDUCATION REQUIREMENTS FOR THE YEAR 2017
ORDER STRIKING NAMES
The Board of Governors of the Oklahoma Bar Association filed an application for an Order Striking Names of attorneys from the Oklahoma Bar Association's membership rolls and from the practice of law in the State of Oklahoma for failure to comply with the Rules for Mandatory Continuing Legal Education, 5 O.S. 2001, ch. 1, app. 1-B, for the year 2017.
Pursuant to Rule 6(d) of the Rules for Mandatory Continuing Legal Education, the Oklahoma Bar Association's members named on Exhibit A, attached hereto, were suspended from membership in the Association and the practice of law in the State of Oklahoma by Order of this Court on June 4, 2018, for noncompliance with Rules 3 and 5 of the Rules for Mandatory Continuing Legal Education for the year 2017. Based on its application, this Court finds that the Board of governors determined at their May 17, 2019, meeting that none of the Oklahoma Bar Association's members named on Exhibit A, attached hereto, have applied for reinstatement within one year of the suspension order. Further the Board of Governors declared that the members named on Exhibit A, attached hereto, shall cease to be members of the Oklahoma Bar Association and their names should therefore be stricken from its membership rolls and the Roll of Attorneys on June 4, 2019. This Court finds that the actions of the Board of Governors of the Oklahoma Bar Association are in compliance with the Rules.
It is therefore ordered that the attorneys named on Exhibit A, attached hereto, are hereby stricken from the Roll of Attorneys on June 4, 2019, for failure to comply with the Rules for Mandatory Continuing Legal Education for the year 2017.
DONE BY ORDER OF THE SUPREME COURT IN CONFERENCE THIS 17th DAY OF JUNE 2019.
/S/CHIEF JUSTICE
Gurich, C.J., Darby, V.C.J., Kauger, Winchester, Edmondson, Colbert and Combs, JJ., concur.




EXHIBIT A(MCLE - STRIKE)
Michael Burleson Bush, OBA No. 211232724 N.W. 158th St.Edmond, OK 73013
Tai Chan Du, OBA No. 307843324 N. Classen BoulevardOklahoma City, OK 73118
Michael G. Harris, OBA No. 39039401 Forest Hollow Crt.Oklahoma City, OK 73151
Mark Kelly Hunt, OBA No. 320193963 S. Hwy. 97, Ste. 317Sand Springs, OK 74063
Jason K. Moore, OBA No. 30652205 Ridge Lake Blvd.Norman, OK 73071

Citationizer© Summary of Documents Citing This Document



Cite
Name
Level



None Found.


Citationizer: Table of Authority



Cite
Name
Level



None Found.


















oscn

				EMAIL: webmaster@oscn.net
				Oklahoma Judicial Center
				2100 N Lincoln Blvd.
				Oklahoma City, OK 73105


courts

Supreme Court of Oklahoma
Court of Criminal Appeals
Court of Civil Appeals
District Courts



decisions

New Decisions
Supreme Court of Oklahoma
Court of Criminal Appeals
Court of Civil Appeals



programs

The Sovereignty Symposium
Alternative Dispute Resolution
Early Settlement Mediation
Children's Court Improvement Program (CIP)
Judicial Nominating Commission
Certified Courtroom Interpreters
Certified Shorthand Reporters
Accessibility ADA







Contact Us
Careers
Accessibility ADA